NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 21 January 2022 has been entered. Claims 1, 16, 26, and 34 have been amended. Claims 4-7, 9-10, 13-14, 20-22, 24-25, 27-29, and 33 have been cancelled. No claims have been added. Claims 1-3, 8, 11-12, 15-19, 23, 26, 30-32, and 34 are still pending in this application, with claim 1 and 16 being independent. The objections to the specification as set forth in the previous Non-Final office action mailed 22 October 2021 are overcome by Applicant’s amendments. The 112 rejections set forth in the previous Non-Final office action mailed 22 October 2021 are overcome by Applicant’s amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jamaal Jordan (Reg. No. 67,236) on 07 February 2022 (please see the attached interview summary form PTO-413, paper no. 20220207).

The application has been amended as follows: 
Regarding claim 1, the claim is to be amended as follows: --…1. A flickering source of illumination, comprising: a first group of LEDs; a second group of LEDs; a third group of LEDs, a fourth group of LEDs, and a fifth group of LEDs, each group of LEDs being mounted on separate cylindrical surfaces; first electrical lines electrically connecting the separate cylindrical surfaces on which the first, second, and third groups of LEDs are disposed second electrical lines electrically connecting the separate cylindrical surfaces on which the fourth and fifth group of LEDs are disposed; a control circuit adapted to control a switch to selectively switch on the first group, the second group, , the fourth group, and the fifth group of LEDs; a translucent mineral positioned around the first group, the second group, , the fourth group, and the fifth group of LEDs; wherein the translucent mineral is adapted to allow light emitted by the first, second, , fourth, and fifth groups of LEDs to pass through the translucent mineral and illuminate an area adjacent to the translucent mineral; and wherein the control circuit is configured to control the switch to selectively switch on the first group of LEDs for a longer period of time than the second group of LEDs and to control the switch to selectively switch on the second group of LEDs for a longer period of time than the third group of LEDs while switching on the third group of LEDs for only brief busts to create the appearance of a flame rapidly wherein the second electrical lines electrically connects the fourth and fifth group of LEDs such that a substrate or electrical line does not2MRDN 5707.US / 3512787.004801 extend between the fourth and fifth group of LEDs and any of the first, second, or third group of LEDs; 
Regarding claim 3, the claim is to be amended as follows: --…3. The flickering source of illumination of claim 1, wherein the translucent mineral defines a cavity therein; and wherein the first, second, third, fourth, and fifth groups of LEDs are positioned inside the cavity…--.  
Regarding claim 12, the claim is to be amended as follows: --…12. The flickering source of illumination of claim 2, wherein the translucent mineral comprises a plurality of pieces of translucent mineral positioned around3MRDN 5707.US / 3512787.004801 the first group, the second group, , the fourth group, and the fifth group of LEDs; and/or the flickering source of illumination further comprises a basket adapted to hold the first, second,, fourth and fifth
Regarding claim 15, the claim is to be amended as follows: --…15. The flickering source of illumination of claim 1, further comprising: 
Regarding claim 16, the claim is to be amended as follows: --…16. A flickering source of illumination comprising: a first group of LEDs; a second group of LEDs, a third group of LEDs, and a fourth group of LEDs,  each group of LEDs being mounted on separate cylindrical surfaces; first electrical lines electrically connecting the separate cylindrical surfaces on which the first and second groups of LEDs are disposed and second electrical lines electrically connecting the separate cylindrical surfaces on which the third and fourth group of LEDs are disposed; a control circuit adapted to control a light output of the first and second groups of LEDs so that the first group of LEDs emits a different color of light than the second group of LEDs; wherein the control circuit is further adapted to selectively vary a color of the light output of the first group of LEDs and of the second group of LEDs; wherein the control circuit is further adapted to control the switch to selectively switch on the third group and the fourth group of LEDs; and a translucent mineral positioned around the first group, , the third group, and the fourth group of LEDs; wherein the translucent mineral is adapted to allow light emitted by the first, , third, and fourth groups of LEDs to pass through the translucent mineral and illuminate an area adjacent to the translucent mineral; and wherein the control circuit is configured to control a switch to selectively switch on the first group of LEDs for a longer period of time than the second group of LEDs while second electrical lines electrically connecting the third and fourth group of LEDs such that a substrate or electrical line does not extend between the third and fourth group of LEDs and any of the first or second group of LEDs; 
Regarding claim 19, the claim is to be amended as follows: --…19. The flickering source of illumination of claim 18, wherein the translucent mineral defines a cavity therein; and wherein the first, , third, and fourth groups of LEDs are positioned inside the cavity…--.
Regarding claim 23, the claim is to be amended as follows: --…23. The flickering source of illumination of claim 18, wherein the translucent mineral comprises a plurality of pieces of translucent mineral positioned around the first group, , the third group, and the fourth group of LEDs; and/or the flickering source of illumination further comprises a basket or a container adapted to hold the first, , third, and fourth groups of LEDs and the 5MRDN 5707.US / 3512787.004801plurality of pieces of translucent mineral; and/or the flickering source of illumination further comprises a night light base adapted to support the basket…--.

Allowable Subject Matter
Claims 1-3, 8, 11-12, 15-19, 23, 26, 30-32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a flickering source of illumination, comprising: a first group of LEDs; a second group of LEDs; a third group of LEDs, a fourth group of LEDs, and a fifth group of LEDs, each group of LEDs being mounted on separate cylindrical surfaces; first electrical lines electrically connecting the separate cylindrical surfaces on which the first, second, and third groups of LEDs are disposed; second electrical lines electrically connecting the separate cylindrical surfaces on which the fourth and fifth group of LEDs are disposed; a control circuit adapted to control a switch to selectively switch on the first group, the second group, the third group, the fourth group, and the fifth group of LEDs; a translucent mineral positioned around the first group, the second group, the third group, the fourth group, and the fifth group of LEDs; wherein the translucent mineral is adapted to allow light emitted by the first, second, third, fourth, and fifth groups of LEDs to pass through the translucent mineral and illuminate an area adjacent to the translucent mineral; and wherein the control circuit is configured to control the switch to selectively switch on the first group of LEDs for a longer period of time than the second group of LEDs and to control the switch to selectively switch on the second group of LEDs for a longer period of time than the third group of LEDs while switching on the third group of LEDs for only brief busts to create the appearance of a flame rapidly flickering at its peak, the second group of LEDs being disposed above the first group of LEDs, and the third group of LEDs being disposed above the second group of LEDs; wherein the second electrical 
The closest prior art of record: Li (US 2016/0057829 A1), Johnson (US 4,510,556 A), Park (KR 101050278 B1), Unger et al. (DE 102009050700 A1), and Wu et al. (US 2016/0356479 A1); teach or suggest various features of the claimed invention, but each of the cited references fails to teach, suggest, or disclose, alone or in combination: “…wherein the second electrical lines electrically connects the fourth and fifth group of LEDs such that a substrate or electrical line does not2MRDN 5707.US / 3512787.004801 extend between the fourth and fifth group of LEDs and any of the first, second, or third group of LEDs…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-3, 8, 11-12, 15, 31-32, and 34 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 16, the prior art of record does not teach, or merely suggest, a flickering source of illumination comprising: a first group of LEDs; a second group of LEDs, a third group of LEDs, and a fourth group of LEDs, each group of LEDs being mounted on separate cylindrical surfaces; first electrical lines electrically connecting the separate cylindrical surfaces on which the first and second groups of LEDs are disposed; 
The closest prior art of record: Li (US 2016/0057829 A1), Johnson (US 4,510,556 A), Park (KR 101050278 B1), Unger et al. (DE 102009050700 A1), and Wu et al. (US 2016/0356479 A1); teach or suggest various features of the claimed invention, but each of the cited references fail to teach, suggest, or disclose, alone or in combination: “…the second electrical lines electrically connecting the third and fourth group of LEDs such that a substrate or as recited in combination with all of the limitations of claim 16. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 17-19, 23, 26, and 30 are allowed as they depend upon and further limit allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875